Title: To John Adams from the Sons of Liberty, 5 February 1766
From: Sons of Liberty
To: Adams, John


     
      Sr
      Boston Febuary 5th 1766
     
     You doubtless and every American must be Sensible, that where there is a Union happily established we Should Endeavour to Support it by all possible Means Especially when the grand Object in View is the Preservation of our Invaluable Rights and Priveledges.
     The Colonies (we Mean) New York and Connecticut have entered into Certain Reciprocal and Mutual Agreements Concessions and Associations, a Copy of which we received (by an Express) the Last Sunday with their Desire to Accomplish the Like Association with us; which deserves our most Serious Attention as thereby it will be the Means of Strenghtning this Late Union and in our humble Opinnion of preventing the Execution of an Act of Parliment, commonly known by the Name of the Stamp Act. But to avoid enlargeing permitt us to Single out a few Words by which you will know their Intentions.
     
     The Worthy Sons of Liberty in New York and Connecticut takeing into their most serious Consideration the Melancholy and unsettled State of Great Britain and her North American Colonnies, proceeding as they are fully perswaded from a Design in her most Inveterate Enemies to alienate the Affections of his Majesties most Loyall and Faithfull Subjects In America from his Person and Goverment, which they are Detirmined to maintain and support: and for the Preservation of which, they have Signified their Resolution and Determination to March with all Dispatch, at their own Costs and Expence, on the First proper Notice with their Whole Force (If required) to the Releif of those who shall or may be in Danger from the Stamp Act or its Abettors and to keep a Watchfull Eye over all those who from the Nature of their Offices, Vocations, or Dispossitions may be the most Likely to Introduce the use of Stamped Paper, to the total Subversion of the British Constitution and American Liberty.
     We address ourselves to you; as a Gentleman well vers’d in the Constitution of your Country and Consequently will do your Utmost, to Oppose all Measures Detrimental to the Welfare of it, and we should be Glad if you would inform Us as Soon as possible of your Sentiments on the Above and the Dispossitions of the People in Your Town.
     Please to Direct to us under Cover to Messrs. Edes & Gill, Printers in Boston. We are Sr Your most Humble Servants
     
      The Sons of Liberty
     
    